           Case 6:20-cv-06282-FPG Document 16 Filed 07/01/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

    TERRY STEWARD,

                  Petitioner,
                                                                     Case # 20-CV-6282-FPG
          v.
                                                                     DECISION AND ORDER
    JULIE WOLCOTT, Orleans Corr. Fac.
    Superintendent,

                  Respondent.


                                            INTRODUCTION

         Pro se Petitioner Terry Steward is an inmate at the Orleans Correctional Facility serving a

state-imposed sentence for manslaughter. ECF No. 9 at 4–6. Petitioner claims that the conditions

of his confinement render his continued confinement unconstitutional due to the dangers presented

by the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic. Id. at 6–8. Petitioner seeks

immediate release from custody. Id. at 10. On June 19, 2020, Respondent Julie Wolcott filed a

motion to dismiss the Petition for failure to exhaust state remedies as required by 28 U.S.C. §

2254. 1 ECF No. 14. On June 26, 2020, Petitioner responded in opposition to Respondent’s motion.

ECF No. 15. For the following reasons, Respondent’s motion to dismiss the Petition is

GRANTED.




1
  Petitioner initially brought his Petition under 28 U.S.C. § 2241, ECF No. 1, but upon motion of the
Respondent, the Court informed Petitioner of its intent to convert his petition into one brought pursuant to
Section 2254 and gave him the opportunity to withdraw the Petition. ECF No. 8; Steward v. Wolcott, No.
20-CV-6282, 2020 WL 2846949 (W.D.N.Y. June 2, 2020). Petitioner subsequently filed a motion to
withdraw his initial petition and requested that the Court allow him to file a new petition pursuant to Section
2254. ECF No. 9. In the interest of judicial economy and construing Petitioner’s pro se submissions
liberally, the Court allowed Petitioner to withdraw his original petition without prejudice and substitute his
newly filed Petition pursuant to Section 2254 as the operative petition in this matter. ECF No. 11.



                                                      1
          Case 6:20-cv-06282-FPG Document 16 Filed 07/01/20 Page 2 of 7




                                              DISCUSSION

I.      Statutory Basis for the Petition

        After initially requesting that the Court construe Petitioner’s claim for relief as one

pursuant to Section 2254, Respondent has switched gears and now argues that Section 2254 is not

a valid avenue for relief and that the Petition is properly construed as a claim for relief pursuant to

42 U.S.C. § 1983. 2 ECF No. 14-5 at 1–4. The Court disagrees.

        The Court previously held that Section 1983 is unavailable to Petitioner because he seeks

only release from custody and no other relief. ECF No. 8 at 7 n.5; Steward, 2020 WL 2846949, at

*4 n.5; see also Harrison v. Wolcott, No. 20-CV-6270, 2020 WL 3000389, at *3 (W.D.N.Y. June

4, 2020) (rejecting motion to dismiss similar habeas petition as improperly filed Section 1983

claim). In the Second Circuit, prisoners may bring conditions of confinement claims as petitions

for habeas corpus. Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008). Accordingly, to the

extent Petitioner is entitled to the relief he seeks (release from custody), the only viable mechanism

for that relief is a habeas corpus petition pursuant to Section 2254. Preiser v. Rodriguez, 411 U.S.

475, 500 (1973) (“[W]hen a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to immediate release or

a speedier release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”);

see also Llewellyn v. Wolcott, No. 20-CV-498, 2020 WL 2525770, at *4 (W.D.N.Y. May 18, 2020)

(holding that petitioner had not stated a Section 1983 claim where he sought release and transfer

to post-release supervision) (citing Evil v. Whitmer, No. 20-CV-343, 2020 WL 1933685, at *2–3



2
  Although the Court ultimately dismisses the Petition based on Petitioner’s failure to exhaust state
remedies, see infra Section II, the Court addresses this argument to determine whether it should liberally
construe the Petition as stating a claim for relief pursuant to Section 1983. See ECF No. 8 at 7 n.5; Steward,
2020 WL 2846949, at *4 n.5.



                                                      2
           Case 6:20-cv-06282-FPG Document 16 Filed 07/01/20 Page 3 of 7




(W.D. Mich. Apr. 22, 2020) (“[T]he relief Petitioner seeks—release from custody—is available

only upon habeas corpus review.”)).

        Contrary to the Respondent’s arguments, the Second Circuit’s two paragraph disposition

in Kielly v. Fitzpatrick, does not cause the Court to reconsider its prior holding. No. 20-1496, Dkt.

20 (2d Cir. June 4, 2020). In that case, the Second Circuit declined to grant the petitioner the right

to file a successive Section 2254 petition, but it transferred the petition to the Northern District of

New York to consider any potential claim related to the lawfulness of her “current conditions of

confinement, such as one properly brought pursuant to [Section] 1983.” Id. The Second Circuit’s

disposition in Kielly does not, as Respondent suggests, stand for the proposition that a habeas

petition is an improper vehicle for a conditions of confinement claim seeking release; instead, the

court merely directed the district court to examine, in the first instance, whether the petition in that

case had set forth a valid conditions of confinement claim. Id. A conclusion that a habeas petition

is an improper vehicle for such a claim would conflict with the Second Circuit’s clear holding to

the contrary. Thompson, 525 F.3d at 209; 3 see also Roba v. United States, 604 F.2d 215, 219 n.4

(2d Cir. 1979) (suggesting in dicta that conditions of confinement claims may be brought under

Section 2254); Williams v. Ward, 556 F.2d 1143, 1150–52 (2d Cir. 1977) (discussing claims



3
  Respondent points out that Thompson related to a federal prisoner’s challenge of the conditions of his
confinement pursuant to 28 U.S.C. § 2241, not a state prisoner’s challenge of the conditions of his
confinement pursuant to Section 2254. ECF No. 14-5 at 3 n.2. Respondent is correct. In Thompson the
Second Circuit speculated that certain claims might be appropriately brought under Section 2241 that could
not be appropriately brought under Section 2254. 525 F.3d at 210 n.4. The Second Circuit, however, was
referring to the limits on Section 2254 habeas petitions discussed by the Supreme Court in Muhammad v.
Close, 540 U.S. 749 (2004). In that case, the Supreme Court noted that “[c]hallenges to the validity of any
confinement or to particulars affecting its duration are the province of habeas corpus,” but held that the
strictures of Section 2254 were not “implicated by a prisoner’s challenge that threatens no consequence for
his conviction or the duration of his sentence.” Id. at 750–51. Given Muhammad’s focus on cases that do
not relate to the duration of an individual’s sentence, there is no reason to conclude that the Second Circuit’s
decision in Thompson does not apply with equal force to both Section 2241 and Section 2254 petitions
where the petitioner seeks release from custody.



                                                       3
          Case 6:20-cv-06282-FPG Document 16 Filed 07/01/20 Page 4 of 7




appropriately brought under Section 1983 and/or under Section 2254); Elleby v. Smith, No. 20-

CV-2935, 2020 WL 2611921, at *2–3 (S.D.N.Y. May 22, 2020) (noting that the Second Circuit

has held, with respect to prisoners in federal custody, that habeas petitions may address conditions

of confinement but declining to resolve the question with respect to state prisoner’s habeas petition

related to COVID-19 and collecting cases addressing the issue).

       Respondent further argues that Petitioner cannot convert his claim into a habeas corpus

action by requesting a remedy that is available in such actions. ECF No. 14-5 at 4. But the relief

requested is critical in differentiating Section 1983 actions from habeas corpus petitions. E.g.

Muhammad v. Close, 540 U.S. 749, 754 (2004) (finding that Court of Appeals erred in failing to

look to the relief sought by the plaintiff). Accordingly, because Petitioner has provided no

indication that he seeks any relief other than release from custody, the Petition appropriately falls

within the ambit of Section 2254.

II.    Failure to Exhaust Administrative Remedies

       Respondent also argues that relief is unavailable to Petitioner under Section 2254 because

he has failed to exhaust state remedies. ECF No. 14-5 at 4–6. The Court agrees.

       Section 2254 contains a strict statutory exhaustion requirement barring relief unless the

“applicant has exhausted the remedies available in the courts of the State,” “there is an absence of

available State corrective process,” or “circumstances exist that render such process ineffective to

protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838,

842 (1999) (“Before a federal court may grant habeas relief to a state prisoner, the prisoner must

exhaust his remedies in state court.”). A petitioner has exhausted his constitutional claims if he has

“presented [them] to the highest state court from which a decision can be obtained.” Lewis v.




                                                  4
          Case 6:20-cv-06282-FPG Document 16 Filed 07/01/20 Page 5 of 7




Bennett, 328 F. Supp. 2d 396, 403 (W.D.N.Y. 2004) (citing Morgan v. Bennett, 204 F.3d 360, 369

(2d Cir. 2000)).

        Petitioner does not claim that he has exhausted his available state court remedies. ECF No.

15. Instead, Petitioner argues that he exhausted his “administrative remedies” before filing his

petition. Id. at 2. Petitioner’s exhaustion of administrative remedies, however, is not relevant.

Under Section 2254, Petitioner must show that he has exhausted “all available state court remedies

before filing” his petition. James v. Walsh, 308 F.3d 162, 167 (2d Cir. 2002) (emphasis added);

see Griffin v. Cook, No. 20-CV-589, 2020 WL 2735886, at *3 n.1 (D. Conn. May 26, 2020) (noting

distinction between requirement to exhaust state court remedies and obligation “to exhaust

administrative remedies with prison authorities as required under the federal Prison Litigation

Reform Act”).

        Petitioner further argues that the exhaustion requirement should be waived because

exhaustion would be futile and the process is incapable of granting adequate relief. ECF No. 15 at

3–4. Although these exhaustion exceptions are generally available in the context of judge-made

exhaustion requirements—such as the exhaustion requirement associated with 28 U.S.C. § 2241—

they are not necessarily available in the context of a statutory exhaustion requirement—like that

found in Section 2254. See James, 308 F.3d at 167 (“Section 2254(b)(1) requires state prisoners

to exhaust all available state court remedies before filing a Section 2254 petition, whereas Section

2241 contains no such exhaustion requirement.”); Martinez-Brooks v. Easter, No. 20-CV-569,

2020 WL 2405350, at *18 (D. Conn. May 12, 2020) (“Exhaustion in the context of Section 2241

habeas petitions is a judge-made rule subject to judge-made exceptions. . . . Those exceptions

include futility . . . ; incapability . . . ; and undue prejudice . . . .” (collecting cases)). Even assuming

these exhaustion exceptions were available here under the umbrella of Section 2254’s statutory




                                                     5
            Case 6:20-cv-06282-FPG Document 16 Filed 07/01/20 Page 6 of 7




exhaustion exceptions, see Duckworth v. Serrano, 454 U.S. 1, 3 (1981) (“An exception is made

only if there is no opportunity to obtain redress in state court or if the corrective process is so

clearly deficient as to render futile any effort to obtain relief.”), Petitioner has not shown that filing

his claims in state court would be futile or that the state courts are incapable of granting adequate

relief.

          Petitioner apparently has not even attempted to bring his action in state court. ECF No. 14-

1 at 2. Although New York state courts have implemented limitations related to COVID-19, those

limitations do not apply to “emergency applications related to the coronavirus.” ECF No. 14-4;

Brady v. Wolcott, Nos. 20-CV-580, 19-CV-1280, 2020 WL 3270378, at *6 (W.D.N.Y. June 17,

2020) (“Indeed, New York state courts have received, and resolved, claims and petitions seeking

release from state custody in connection with the COVID-19 pandemic.” (collecting cases)); see

also Money v. Pritzker, Nos. 20-CV-2093, 20-CV-2094, 2020 WL 1820660, at *21 (N.D. Ill. Apr.

10, 2020) (holding that Section 2254’s exhaustion requirement was not satisfied because

petitioners had “not made a satisfactory showing that the state court system was not every bit as

available as the federal courts, if not more so [to resolve emergency COVID-19 motion]”). As

other courts in this Circuit have found in similar contexts, Petitioner must exhaust state remedies.

Brady, 2020 WL 3270378, at *7; Griffin, 2020 WL 2735886, at *5; Elleby, 2020 WL 2611921, at

*4. Because Petitioner failed to do so here, the Petition must be dismissed.




                                                    6
         Case 6:20-cv-06282-FPG Document 16 Filed 07/01/20 Page 7 of 7




                                        CONCLUSION

       For the foregoing reasons, Respondent’s motion to dismiss, ECF No. 14, is GRANTED,

and the Petition is dismissed without prejudice.

       IT IS SO ORDERED.

Dated: July 1, 2020
       Rochester, New York
                                                       ______________________________________
                                                             HON. FRANK P. GERACI, JR.
                                                                      Chief Judge
                                                               United States District Court




                                                   7
